Per Curiam.

All reasonable notice to attend and defend the suit, was given. The cause was on the day. docket, and there is no kind of excuse why the defendants were absent. They had a counsel in court, and might have been there themselves, with their witnesses. The defendants, therefore, can take nothing by their motion.
N. B. Hoffman urged strongly the rigour of the practice, that it would operate only against the attorney of the defendant, that this was the first instance of such strictness. The court answered, there must be a first time in all proceedings; that they found it necessary to enforce their rules, and had made a determination so to do, as the only mode of having them obeyed.